Order filed December 4, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00904-CV
                                  ____________

   IN RE ONE THOUSAND SIX HUNDRED FOUR DOLLARS & NINE
                CENTS ($1,604.09) IN U.S. CURRENCY

                   QUINCY DESHAN BUTLER, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


               On Appeal from the 506th Judicial District Court
                           Waller County, Texas
                    Trial Court Cause No. 11-06-20924

                                   ORDER

      This is an appeal from a summary judgment signed July 28, 2014. The
clerk’s record was filed December 2, 2014. The record reflects that appellant filed
a timely motion for new trial on August 19, 2014. The notice of appeal was due
October 27, 2014. See Tex. R. App. P. 26.1. Appellant’s notice of appeal was not
filed until November 7, 2014, and the certificate of service reflects that it was
mailed on October 31, 2014. The notice of appeal was filed within 15 days of the
due date. A motion for extension of time is “necessarily implied” when the
perfecting instrument is filed within fifteen days of its due date. Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to
extend time to file the notice of appeal. While an extension may be implied,
appellant is still obligated to come forward with a reasonable explanation to
support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974
S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before December 22, 2014. See Tex. R. App. P.
26.3; 10.5(b). If appellant does not comply with this order, we will dismiss the
appeal. See Tex. R. App. P. 42.3.



                                            PER CURIAM